Exhibit 99.1 HAVERTYS REPORTS RESULTS FOR THIRD QUARTER 2011 ATLANTA, GEORGIA, November 2, 2011 – HAVERTY FURNITURE COMPANIES, INC. (NYSE: HVT and HVT.A) reports third quarter 2011 operating results of earnings per share of $0.01 compared to $0.05 for the same period of 2010.The loss per share for the nine months ended September30, 2011 is ($0.07) compared to earnings per share of $.13 for the same period of 2010. As previously reported, net sales for the third quarter of 2011 were 1.1% lower than in the same period of 2010 and down 1.2% for the nine months ended September 30, 2011.Written sales for the third quarter of 2011 increased 2.6% over the same quarter of last year. Clarence H. Smith, president and chief executive officer, said, “The retail home furniture business remains challenging but we are committed to connecting with our customers by having great showrooms, excellent service and exciting new products.Our program for enhancing store interiors is complete in 33 stores and will continue through early 2013. We are working with a new marketing agency to develop a consumer segmentation model which will aid in more efficiently reaching our target customers with a resonating message. The review of manufacturers’ new products is ongoing as we develop a merchandise assortment that embraces the Havertys brand of style, quality and value. There are numerous opportunities for store expansion that we evaluate. Our new Boca Raton, Florida store introduced customers in that market to Havertys in late October and a relocated Asheville, North Carolina store will open later this month.We have slated for opening in 2012 a new store in Baltimore, Maryland and a replacement store in the Atlanta market as well as two new stores in other markets. The housing market, to which home furnishings sales are naturally linked, continues to be a persistent and significant drag on the economy. Given this fragility, it is important for us to maintain our strong balance sheet and cash position and we are careful in the deployment of capital.Our middle to upper-middle income target customer is also likely to remain cautious in spending until overall economic growth shows signs of sustainability accompanied by improvements in the housing market. Financial Highlights Third Quarter 2011 Compared to Third Quarter 2010 · Net income of $0.1 million in 2011 compared to $1.2 million in 2010. · Net sales decreased 1.1% to $155.4 million and comparable store sales decreased 0.6%. · Bedding sales continue to show year over year growth with strength at the higher price points. · Gross profit margins were up slightly at 51.8% as a percent of sales compared to 51.3% and better than our expectations. · Selling, general and administrative costs increased $1.2 million.Lower sales made leveraging the costs more difficult, and accordingly, total SG&A rose 1.3% as a percent of net sales. Our advertising and marketing expenditures for the third quarter were up $0.4 million due in part to new initiatives.Higher fuel prices increased our delivery expenses and rising group insurance costs impacted our SG&A. NEWS RELEASE – NOVEMBER 2, 2011Page 2 Nine Months ended September 30, 2011 Compared to Same Period of 2010 · Net loss of $1.5 million in 2011 compared to earnings of $2.9 million in 2010. · Net sales decreased 1.2% to $452.6 million and comparable store sales decreased 0.9%. · Gross profit margins were 51.4% as a percent of sales compared to 51.5%. · Selling, general and administrative expense increased $1.3 million and with lower sales rose 0.9% as a percent of sales. · Income tax expense for the nine months ended September 30, 2011 includes approximately $0.2 million related to a non-cash adjustment to our recorded income tax receivables.For the 2010 period the income tax expense that would otherwise have been recognized was virtually offset by a reduction in the allowance for deferred taxes. Expectations and Other · Gross profit margins for the fourth quarter are expected to be approximately 1.0% higher than the 51.0% recorded in the fourth quarter of 2010. · Advertising and marketing expense are planned to be approximately 0.8% as a percent of sales greater in the fourth quarter of 2011 than in the comparable prior year period. · We completed the relocation of a store in Austin, TX during the second quarter and during the fourth quarter, opened a store in the Boca Raton, FL market and will also relocate our Asheville, NC, store.During 2012 we plan to open a store in Baltimore, MD in the second quarter and in the second half of the year a replacement store in Atlanta, GA and two new stores in other markets. · Cash flow from operations for the nine months ended September 30, 2011 was $30.1 million. · Cash at the end of the third quarter of 2011 totaled $66.5 million.We have no funded debt and did not use our $50.0 million credit facility. · Our capital expenditures for the third quarter included $4.8 million for the purchase of four existing Havertys stores previously under lease.Total capital expenditures are expected to be $19.0 million for 2011 and $18.5 million for 2012. · For the fourth quarter to date delivered sales are up 4.9% and written sales are down 1.4% compared to the same period last year. NEWS RELEASE – NOVEMBER 2, 2011Page 3 HAVERTY FURNITURE COMPANIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share data – Unaudited) Three Months Ended September30, Nine Months Ended September30, Net sales $ Cost of goods sold Gross profit Credit service charges Gross profit and other revenue Expenses: Selling, general and administrative Interest, net Provision for doubtful accounts 23 71 Other (income) expense, net (185 ) (45 ) (368 ) (255 ) Income (loss) before income taxes 87 (1,457 ) Income tax expense (benefit) (31 ) 59 37 86 Net income (loss) $ $ $ ) $ Basic earnings (loss) per share: Common Stock $ $ $ ) $ Class A Common Stock $ $ $ ) $ Diluted earnings (loss) per share: Common Stock $ $ $ ) $ Class A Common Stock $ $ $ ) $ Basic weighted average shares outstanding: Common Stock Class A Common Stock Diluted weighted average shares outstanding: Common Stock Class A Common Stock NEWS RELEASE – NOVEMBER 2, 2011Page 4 HAVERTY FURNITURE COMPANIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands, except per share data) September 30, December 31, September 30, (Unaudited) (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ $ Restricted cash and cash equivalents — — Accounts receivable Inventories Prepaid expenses Other current assets Total current assets Accounts receivable, long-term Property and equipment Deferred income taxes Other assets $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ $ Customer deposits Accrued liabilities Deferred income taxes Current portion of lease obligations Total current liabilities Lease obligations, less current portion Other liabilities Total liabilities Stockholders’ equity $ $ $ NEWS RELEASE – NOVEMBER 2, 2011 Page 5 HAVERTY FURNITURE COMPANIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands – Unaudited) Nine Months Ended September30, Cash Flows from Operating Activities: Netincome (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Share-based compensation expense Provision for doubtful accounts Deferred income taxes — (2,322 ) Net gain on sale of property and equipment (142 ) (107 ) Other (212 ) Changes in operating assets and liabilities: Accounts receivable Inventories Customer deposits Other assets and liabilities (1,679 ) (2,358 ) Accounts payable and accrued liabilities (1,387 ) Net cash provided by operating activities Cash Flows from Investing Activities: Capital expenditures (14,480 ) (6,906 ) Restricted cash and cash equivalents (6,812 ) — Proceeds from sale of property and equipment Net cash used in investing activities (21,137 ) (6,699 ) Cash Flows from Financing Activities: Payments on lease obligations (391 ) (255 ) Proceeds from exercise of stock options Other financing activities (412 ) (593 ) Net cash provided by (used in) financing activities (533 ) Increase in cash and cash equivalents during the period Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Calculation of Earnings Per Share We report our earnings per share using the two-class method.The income or loss per share for each class of common stock is calculated assuming 100% of our earnings or losses are distributed as dividends to each class of common stock based on their contractual rights. The Common Stock of the Company has a preferential dividend rate of at least 105% of the dividend paid on the Class A Common Stock. The Class A Common Stock, which has ten votes per share as opposed to one vote per share for the Common Stock (on all matters other than the election of directors), may be converted at any time on a one-for-one basis into Common Stock at the option of the holder of the Class A Common Stock. NEWS RELEASE – NOVEMBER 2, 2011 Page 6 The following is a reconciliation of the earnings (loss) and number of shares used in calculating the diluted earnings (loss) per share for Common Stock and Class A Common Stock (amounts in thousands): Three Months Ended September30, Nine Months Ended September30, Numerator: Common: Distributed earnings $
